Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2018

                                      No. 04-17-00007-CV

                             13 HEIN, L.L.C. and Robert P. Hein,
                                        Appellants

                                                v.

 Analicia PENA DE BECERRA, Federico Javier Pena Llanos, Lilia Leticia Pena de Borrego,
         Hilde Pena de Trad, Elsa Pena Cass, Zimmerman Limited Partnership No. 1,
                                         Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVF-001164-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        The second motion for extension of time to file appellants’ motion for rehearing is hereby
GRANTED. Appellants’ motion for rehearing, if any, is due no later than August 27, 2018. No
further extensions of time will be considered.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court